                            IN THE UNITED STATES DISTRICT COURT

                                   FOR THE DISTRICT OF OREGON

                                              EUGENE DIVISION


JACOB M.,1
                                                                                      No. 6:17-CV-02000-MC
                    Plaintiff,
         v.                                                                           OPINION AND ORDER

COMISSIONER,
Social Security Administration,

             Defendant.
__________________________________

MCSHANE, Judge:

         Plaintiff seeks judicial review of the Commissioner of Social Security’s decision denying

his application for Supplemental Security Income and Disability Insurance Benefits. This Court

has jurisdiction under 42 U.S.C. §§ 405(g) and 1383(c)(3). Plaintiff filed his application for

Supplemental Security Income and Disability Insurance Benefits on January 21, 2014. In both

applications, Plaintiff alleged disability beginning on August 5, 2013. After a hearing, an

Administrative Law Judge determined that Plaintiff was not disable under the Social Security Act.

Plaintiff now contends that the decision was in error.                       The Court agrees.           Because the

Commissioner of Social Security’s decision is not supported by substantial evidence, and because

the record requires additional development, the Commissioner of Social Security’s decision is

REVERSED and the case REMANDED for further proceedings consistent with this Order.




1
 In the interest of privacy, this Opinion and Order uses only the first name and the initial of the last name of the
non-governmental party in the case.

Page 1 – OPINION AND ORDER
                                          STANDARD OF REVIEW

           A reviewing court shall affirm the decision of the Commissioner of Social Security

(“Commissioner”) if her decision is based on proper legal standards and the legal findings are

supported by substantial evidence in the record. 42 U.S.C. § 405(g); Batson v. Comm’r of Soc.

Sec. Admin., 359 F.3d 1190, 1193 (9th Cir. 2004). “Substantial evidence is ‘more than a mere

scintilla but less than a preponderance; it is such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.’” Hill v. Astrue, 698 F.3d 1153, 1159 (9th Cir. 2012)

(quoting Sandgathe v. Chater, 108 F.3d 978, 980 (9th Cir. 1997)). To determine whether

substantial evidence exists, the district court must review the administrative record as a whole,

weighing both the evidence that supports and detracts from the Administrative Law Judge’s

decision. Davis v. Heckler, 868 F.2d 323, 326 (9th Cir. 1989).

                                                   DISCUSSION

           The Social Security Administration utilizes a five-step sequential evaluation to determine

whether a claimant is disabled. 20 C.F.R. §§ 404.1520, 416.920 (2012). The initial burden of

proof rests upon the claimant to meet the first four steps. If the claimant satisfies his burden with

respect to the first four steps, the burden then shifts to the Commissioner for step five. 20 C.F.R.

§ 404.1520 (2012). At step five, the Commissioner’s burden is to demonstrate that the claimant

can make an adjustment to other work after considering the claimant’s Residual Functional

Capacity (“RFC”), age, education, and work experience. Id.

           In the present case, the Administrative Law Judge (“ALJ”) found that Plaintiff was not

disabled. Tr. 21.2 At step one, the ALJ found that Plaintiff had not engaged in substantial gainful

activity since August 5, 2013, the alleged onset date of disability. Tr. 23. At step two, the ALJ



2
    “Tr.” refers to the Transcript of Social Security Administrative Record provided by the Commissioner.

Page 2 – OPINION AND ORDER
determined Plaintiff had the following severe impairments: degenerative disc disease of the

thoracic and lumbar spines; tobacco use disorder (in combination with Plaintiff’s degenerative disc

disease); morbid obesity; bipolar disorder; borderline intellectual functioning; and a conversion

disorder. Tr. 23. He also determined at step three that Plaintiff did not have an impairment or

combination of impairments that met or medically equaled the severity of listed impairments in 20

C.F.R. Part 404, Subpart P, Appendix 1. Tr. 24.

         Before moving to step four, the ALJ found Plaintiff had the RFC to perform light work as

defined in 20 C.F.R. §§ 404.1567(b) and 416.967(b), adding that Plaintiff could frequently climb

ramps and stairs, never climb ladders, ropes, or scaffolds, and frequently stoop, kneel, crouch, and

crawl. Tr. 26. He also limited Plaintiff to short and simple instructions, occasional changes in

routine, and simple work-related judgments and decisions. Tr. 26. Next, at step four, the ALJ

concluded Plaintiff was unable to perform any past relevant work. Tr. 29. Nevertheless, at step

five, the ALJ found that Plaintiff could perform several jobs existing in substantial numbers in the

national economy, including electronic worker, assembler of electronic accessories, and basket

filler. Tr. 30. In doing so, he relied on the testimony of a vocational expert and considered

Plaintiff’s age, education, work experience, and RFC. Tr. 30-31. Finally, having identified jobs

existing in substantial numbers in the national economy which Plaintiff could perform, the ALJ

concluded that Plaintiff was not disabled and therefore did not qualify for benefits. Tr. 31.

         Plaintiff challenges the ALJ’s determination on three grounds.3 First, Plaintiff argues that

the ALJ failed to provide clear and convincing reasons supported by substantial evidence for

discrediting his subjective symptom testimony. Pl.’s Br. 21-24, ECF No. 13. Second, Plaintiff


3
 Plaintiff also argues that the ALJ erred at step two of the analysis by failing to find that her cervical spine impairment
amounted to a severe impairment but concedes that this was harmless error because the ALJ was required to consider
all medically terminable impairments and functional limitations—including those from his cervical impairment—
when formulating the RFC. See Lewis v. Asture, 498 F.3d 909, 911 (9th Cir. 2007).

Page 3 – OPINION AND ORDER
argues that the ALJ erred in evaluating the medical opinion evidence. Pl.’s Br. 14-17. Finally,

Plaintiff argues that the ALJ failed to identify legally sufficient bases for rejecting “other” medical

source opinions. Pl.’s Br. 17-21. The Court addresses each argument in turn.

        I. Subjective Symptom Testimony

        Plaintiff first argues the ALJ failed to provide clear and convincing reasons supported by

substantial evidence for rejecting his symptom testimony. Pl.’s Br. 21-24. As the ALJ recognized,

Plaintiff suffered from thoracic, lumbar, and cervical spine impairments, as well as a conversion

disorder.4 Tr. 23-24. Plaintiff testified that he was “unable to sit or stand for long periods of time”

and could not walk more than 100 feet without needing to stop and rest. Tr. 312, 317. He added

that he was unable to “lay down without having pain” and struggled to fall asleep due to persistent

pain. Tr. 313. Plaintiff also stated that he required assistance with personal care when pain became

“unmanageable” and, because of his difficulties standing for extended periods, received regular

assistance with meal preparation and house work. Tr. 313-14. Finally, Plaintiff reported that,

since the beginning of 2015, he had experienced constant weakness and intermittent tingling in his

right upper extremity, as well as persistent numbness, tingling, and pain in his legs. Tr. 67.

        The ALJ found Plaintiff’s physical symptom testimony to not be credible for three reasons.

First, the ALJ noted inconsistencies between Plaintiff’s allegations and the objective medical

evidence. Tr.27. Although he conceded that imaging showed “some degenerative changes of a

moderate to severe nature” in the thoracic spine and “mild degenerative disc disease of the lumbar

spine,” the ALJ opined that other imaging showed only “mild multilevel degenerative changes



4
  “A ‘conversion disorder’ is one form of a [somatic symptom] disorder – a psychiatric syndrome where the patient’s
symptoms suggest medical disease, but no demonstrable pathology accounts for the [physical] symptoms. A
conversion disorder is specifically characterized by a loss of, or change in, motor or sensory functioning resulting
from psychological factors. The physical symptoms cannot be explained medically. Patients lack voluntary control
of their symptoms.” Herring v. Veterans Admin., 1996 WL 32147, at *1 n.1 (9th Cir. 1996) (unpublished) (citing
American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders 445 (4th ed. 1994)).

Page 4 – OPINION AND ORDER
without neurological involvement.” Tr. 27. He further reasoned that Plaintiff “generally” had

“full range of motion in all extremities and normal strength, reflexes, and motor function,” as well

as “normal gait [and] sensation.” Tr. 27. Second, the ALJ determined that Plaintiff’s course of

treatment, which he described as limited to “physical therapy and prescription medications,” was

“very conservative.” Tr. 27. Finally, the ALJ found that Plaintiff’s activities of daily living were

also inconsistent with his claimed limitations. Tr. 27. In particular, he opined that Plaintiff’s

ability to walk for “20 minutes a day” and “perform adequate self-care, prepare simple meals, do

household chores and go out to the store” indicated a higher level of function. Tr. 27.

       An ALJ may only reject testimony regarding the severity of a claimant’s symptoms if she

offers “clear and convincing reasons” supported by “substantial evidence in the record.” Thomas

v. Barnhart, 278 F.3d 947, 959 (9th Cir. 2002). “General findings are insufficient; rather, the ALJ

must identify what testimony is not credible and what evidence undermines the claimant’s

complaints.” Reddick v. Chater, 157 F.3d 715, 722 (9th Cir. 1998) (quoting Lester v. Chater, 81

F.3d 821, 834 (9th Cir. 1993)). In assessing credibility, the ALJ may consider a wide range of

factors, including “ordinary techniques of credibility evaluation,” as well as the claimant’s daily

activities, objective medical evidence, treatment history, and inconsistencies in testimony. Molina

v. Astrue, 674 F.3d 1104, 1163 (9th Cir. 2012) (citation omitted). When reaching an ultimate

conclusion on the credibility of specific testimony, however, the ALJ must be “sufficiently specific

to allow a reviewing court to conclude that the adjudicator rejected the claimant’s testimony on

permissible grounds and did not arbitrarily discredit a claimant’s testimony regarding pain.”

Bunnell v. Sullivan, 947 F.3d 586, 592 (9th Cir. 2009) (original emphasis and ellipses omitted).

       Here, the ALJ erred in rejecting Plaintiff’s symptom testimony. The most glaring flaw in

the ALJ’s analysis stems from his omission of any discussion pertaining to Plaintiff’s cervical



Page 5 – OPINION AND ORDER
spine impairment and symptoms. In addition to the thoracic and lumbar spine conditions addressed

by the ALJ, Plaintiff was treated for several cervical spine-related conditions, including a herniated

cervical disk, severe spinal stenosis in the cervical region, and cervical disk degeneration. Tr. 604.

These conditions were distinct from Plaintiff’s other back impairments and gave rise to a distinct

body of symptoms. See tr. 66. Plaintiff, for instance, reported persistent neck and leg pain, as well

as muscle weakness, numbness in his right upper extremity, and difficulty walking. Tr. 602, 604,

617. He received physical therapy and, when that was unsuccessful, a cervical diskectomy and

fusion. Tr. 604. Importantly, after some initial improvement, Plaintiff’s symptoms remained

unresolved after the surgical intervention.      Tr. 594-97, 617-30, 668.       Although an ALJ’s

interpretation of the record is generally entitled to deference, she may not reject symptom

testimony without offering a clear rationale for doing so. Unfortunately, without any discussion

of Plaintiff’s cervical impairment, it is unclear whether those portions of Plaintiff’s symptom

testimony were rejected on permissible grounds.

       The ALJ also failed to consider the role played by Plaintiff’s conversion disorder. As noted

above, a conversion disorder is a phenomenon in which a person actually and subjectively

experiences symptoms without a known or clinically verifiable medical cause. Although the ALJ

here classified Plaintiff’s conversion disorder as a severe impairment, tr. 23, he otherwise ignored

the same and, as addressed in Part II, the precise nature and impact of Plaintiff’s conversion

disorder is unclear from the record. The ALJ was, nevertheless, required to at least consider the

possible effects of Plaintiff’s conversion disorder on his alleged symptoms. See Nowling v. Colvin,

813 F.3d 1110, 1116 (8th Cir. 2016) (remanding for consideration of the extent to which a

“conversion disorder rather than a lack of credibility might explain the absence of objective

medical support for her symptoms”); Carradine v. Barnhart, 360 F.3d 751, 754-56 (7th Cir. 2004)



Page 6 – OPINION AND ORDER
(same); see also Hanes v. Colvin, 651 F. App’x 703, 707 (9th Cir. 2016) (Watford, J., dissenting)

(citing Carradine, 360 F.3d at 754-55) (“The possibility that [plaintiff] suffers from a conversion

disorder isn’t grounds for concluding that she’s exaggerating her pain, only that her pain may be

at least partly psychological in origin.”). Indeed, by noting the conversion disorder in the first

place, the ALJ implicitly acknowledged that the origin of Plaintiff’s symptoms could have been

psychological in nature. It would make little sense if, as occurred here, an ALJ could make this

finding and then rely upon a lack of corroborating clinical evidence to reject a claimant’s symptom

testimony. The ALJ’s credibility determination was therefore in error.

       Further, in so far as the ALJ attempted to address Plaintiff’s thoracic and lumbar spine-

related symptoms in isolation, his findings were also in error. First, the ALJ’s conclusion that

Plaintiff’s symptom testimony was contradicted by the medical evidence does not meet the

substantial evidence threshold. The ALJ reasoned that Plaintiff exhibited “full range of motion in

all extremities and normal strength, reflexes, and motor function,” as well as “normal gait [and]

sensation.” Tr. 27. Although the record does reflect that some of these measurements occasionally

fell within the normal range, see, e.g., tr. 358, 372, 430, 441, 535, such instances were far

outweighed by those reflecting a limited range of motion, weakness, antalgic gate, and/or loss of

sensation, see, e.g., tr. 352, 356, 434, 436-38, 441, 484, 515, 530, 594-96, 617-30, 634-35, 651,

668-70, 720, 729. Those instances cited by the ALJ, moreover, occurred almost exclusively during

limited periods of improvement from late 2013 to early 2015 and ignore Plaintiff’s later

regression—including as a result of his cervical impairment and, perhaps, conversion disorder. It

is common for a claimant to experience “[c]ycles of improvement and debilitating symptoms” and

“it is error for an ALJ to pick out a few isolated instances of improvement over a period of months




Page 7 – OPINION AND ORDER
or years and to treat them as a basis for concluding a claimant is capable of working.” Garrison

v. Colvin, 759 F.3d 995, 1017 (9th Cir. 2014).

       Second, the ALJ erred in finding that Plaintiff’s course of treatment was “very

conservative.” Tr. 27. Plaintiff religiously scheduled office visits with his primary care provider,

see generally tr. 356-450, 513-52, 594-616, 641-718, and consistently attended physical therapy

sessions, see generally tr. 356-427, 617-40. He was admitted to the emergency department once

for complications related to his thoracic spine impairment, tr. 451-76, as well as once for his

cervical spine impairment and conversion disorder, tr. 558-85. Plaintiff was prescribed and took

a litany of prescription pain medications and, when physical therapy and pharmacological

interventions failed or produced intolerable side effects, underwent an invasive surgical procedure

to address his cervical spine-related symptoms. See tr. 588-593 (noting in part that Plaintiff had

“maximized conservative treatment”). In an attempt to obtain relief, Plaintiff even changed his

primary care provider and sought a second opinion when his back pain and muscle weakness

continued to worsen after the surgery. See tr. 644. It is unclear what more Plaintiff could have

done to treat his symptoms and the ALJ offered no explanation.

       Finally, the ALJ erred in finding that Plaintiff’s symptom testimony was inconsistent with

his activities of daily living. The ALJ opined that Plaintiff could “perform adequate self-care,

prepare simple meals, do household chores, and go out to the store,” as well as walk “20 minutes

a day for exercise.” Tr. 27. None of these activities are inconsistent with Plaintiff’s testimony or

indicate that he could sit, stand, and walk for an eight-hour workday. Plaintiff never testified that

he was bedridden and was not required to do so. As the Ninth Circuit has repeatedly held, “the

mere fact that a plaintiff has carried on certain daily activities, such as grocery shopping, driving

a car, or limited walking for exercise, does not in any way detract from her credibility as to her



Page 8 – OPINION AND ORDER
overall disability.” Vertigan v. Halter, 260 F.3d 1044, 1050 (9th Cir. 2001). That is, “[o]ne does

not need to be ‘utterly incapacitated’ in order to be disabled.” Id. (citation omitted). The ALJ’s

finding was therefore in error and, taken together, the ALJ committed harmful error in rejecting

Plaintiff’s symptom testimony based on less than substantial evidence.

       II. Medical and “Other” Source Opinions.

       Plaintiff next argues that the ALJ erred in evaluating the medical and “other” opinion

evidence. Pl.’s Br. 14-21. An ALJ is “responsible for translating and incorporating clinical

findings into a succinct RFC.” Rounds v. Comm’r of Soc. Sec., 807 F.3d 996, 1006 (9th Cir. 2015).

In doing so, she must reasonably account for the limitations described in a medical source opinion

or “explicitly reject” the opinion based on specific reasons. Nguyen v. Chater, 100 F.3d 1462,

1464 (9th Cir. 1996). An ALJ errs by rejecting or assigning minimal weight to a medical opinion

“while doing nothing more than ignoring it, asserting without explanation that another medical

opinion is more persuasive, or criticizing it with boilerplate language that fails to offer a

substantive basis.” Garrison, 759 F.3d at 1012–13. Similarly, the opinion of an “other” source,

including a nurse or physician assistant, is “competent evidence . . . [that] cannot be disregarded

without comment.” Nguyen, 100 F.3d at 1467. To reject such testimony, an ALJ must “provide

reasons germane to each witness.” Lewis v. Apfel, 236 F.3d 503, 511 (9th Cir. 2001).

       To begin, the ALJ erred by failing to credit or obtain a medical source opinion addressing

Plaintiff’s cervical impairment. It is the ALJ’s duty to develop the medical record where “there is

ambiguous evidence or when the record is inadequate to allow for proper evaluation of the

evidence.” Mayes v. Massanari, 276 F.3d 543, 460 (9th Cir. 2001). The opinions of Thomas Toal,

MD, Martin Kehrli, MD, and Neal Berner, MD were all offered in 2013 and 2014—prior to the

onset of Plaintiff’s cervical spine-related symptoms and the regression of his thoracic and lumbar



Page 9 – OPINION AND ORDER
spine impairments. See tr. 91-94, 114-19, 347-55. At the administrative hearing, Hugh R. Savage,

MD discussed Plaintiff’s back impairments, and the ALJ assigned his opinion “partial weight,”

but Dr. Savage stated that he could not make sense of Plaintiff’s cervical problems because he

never received medical records post-dating Plaintiff’s surgery (i.e., the most relevant records).5

Tr. 28, 45-58. The only other opinion to consider Plaintiff’s cervical impairment, that of treating

physician John Allcott, MD, was also based on an incomplete record and concluded that Plaintiff

was “disabled.” Tr. 555. Although the ALJ offered a valid reason for rejecting Dr. Allcott’s

opinion—namely that it was brief and addressed the ultimate question of disability rather than

specific functional limitations—he was without competent medical testimony on a key impairment

and, as discussed in Part I, provided no other valid reason for discounting Plaintiff’s corresponding

symptom testimony. It was error to simply ignore the cervical impairment when the record

evidences that it placed unique limitations on Plaintiff’s ability to do basic work activities.

         Similarly, the ALJ erred by failing to credit or obtain a medical source opinion addressing

Plaintiff’s conversion disorder. The only opinions to mention Plaintiff’s conversion disorder were,

once again, those of Dr. Savage and Dr. Allcott. See tr. 45-58, 555. As with Plaintiff’s cervical

impairment, Dr. Allcott’s opinion was based on an incomplete record and, because it offered little

more than a conclusory statement on the ultimate question of disability, was properly rejected by

the ALJ. Tr. 28-29, 555. Dr. Savage, by contrast, specifically opined that Plaintiff’s conversion

disorder might explain the discrepancies between Plaintiff’s symptom testimony and the objective

medical evidence, but he shied away from a definitive conclusion because it was outside his area

of expertise and the record before him was incomplete. See tr. 28, 45-58. The ALJ was therefore

without competent medical testimony on yet another second impairment—this one significantly


5
 Even without those portions of the medical record—which detail Plaintiff’s worsening pain, weakness, and loss of
sensation after the surgery—Dr. Savage still labeled Plaintiff’s cervical radiculopathy a “severe” impairment. Tr. 46.

Page 10 – OPINION AND ORDER
more complex than the others. In the absence of a relevant medical opinion, it is unclear what

role, if any, Plaintiff’s conversion disorder might have played in explaining his symptoms.

         The ALJ also discounted the “other” source opinions of Christian Marchant, PA-C, and

Angie Dahms, FNP because they were based on Plaintiff’s own testimony, inconsistent with his

activities of daily living, and, with respect to the opinion of Ms. Dahms, contrary to the medical

evidence. Tr. 29. That was error. Where, as here, an ALJ has erred in rejecting the subjective

symptom testimony of a claimant, she must provide other germane reasons for discounting non-

medical source opinions. See Valentine v. Comm’r of Soc. Sec., 574 F.3d 685, 694 (9th Cir. 2009).

In so far as the ALJ attempted to do just that, his rationales were not supported by substantial

evidence. Plaintiff’s activities of daily living, as noted previously, were consistent with his alleged

limitations and the limitations assessed by Mr. Marchant and Ms. Dahms were substantially the

same as those alleged by Plaintiff. See tr. 484-86, 719-22. It was therefore error to find that

Plaintiff’s activities of daily living were inconsistent with the limitations identified by the “other”

sources. The ALJ also failed to explain how the opinion of Ms. Dahms—which focused on

Plaintiff’s cervical spine-related limitations—was inconsistent with the medical record. Plaintiff’s

medical records plainly reflect cervical spine conditions and, as explained above, none of the

credited medical source opinions address those conditions, let alone call the associated functional

limitations into question. Since Mr. Marchant and Ms. Dahms both assessed limitations beyond

those contained in the RFC, it was harmful error for the ALJ to reject their opinions.6




6
  The ALJ also relied on Mr. Marchant’s statement that Plaintiff “may be able to work in a job [where] he is sitting
and/or not lifting very heavy things regularly.” Tr. 486. That statemen, however, was specifically in reference to Mr.
Marchant’s estimation that Plaintiff’s impairments would cause him to miss more than two days of work each month—
an estimation which Mr. Marchant wished to qualify. Tr. 486. It was unreasonable for the ALJ to read that statement
as negating the specific functional limitations which Mr. Marchant had assessed earlier in his opinion. See tr. 484-85.

Page 11 – OPINION AND ORDER
       III. Remand for Further Proceedings.

       When an ALJ’s decision contains harmful legal error, the district court may remand the

case for further proceedings or for an immediate award of benefits. Treichler v. Comm'r of Soc.

Sec. Admin., 775 F.3d 1090, 1099 (9th Cir. 2014). In general, the “decision of whether to remand

for further proceedings turns upon the likely utility of such proceedings.” Harman v. Apfel, 211

F.3d 1172, 1179 (9th Cir. 2000) (citation omitted). A court should not delay an award of benefits

when the record has been fully developed and it is clear that the plaintiff is entitled to benefits.

Benecke v. Barnhart, 379 F.3d 587, 593 (9th Cir. 2004). At the same time, a claimant is never

“entitled to benefits . . . unless [she] is, in fact, disabled, no matter how egregious the ALJ’s errors

may be.” Strauss v. Comm’r of Soc. Sec. Admin., 635 F.3d 1135, 1138 (9th Cir. 2011).

       The Ninth Circuit has operationalized these considerations with the credit-as-true rule.

Garrison, 759 F.3d at 1019 (citations omitted). Under that rule, lower courts must engage in a

three-part inquiry to determine the proper disposition of a case in which the ALJ has committed

harmful legal error. Id. at 1020 (citations omitted). First, a court must assess whether the record

“has been fully developed” such that “further administrative proceedings would serve no useful

purpose.” Id. Second, if there are no outstanding issues which warrant further proceedings, the

court must determine whether, “if the improperly discredited evidence were credited as true, the

ALJ would be required to find the claimant disabled on remand.” Id. Finally, notwithstanding the

first two inquiries, a court is still required to remand a case for further proceedings if “the record

as a whole creates serious doubt as to whether the claimant is, in fact, disabled.” Dominguez v.

Colvin, 808 F.3d 403, 407-08 (9th Cir. 2015) (citation and quotation marks omitted).

       The disposition of the present case is straightforward. The ALJ erred in large part by failing

to obtain and consider competent medical testimony on the severity of and overlap between



Page 12 – OPINION AND ORDER
Plaintiff’s two primary impairments—his cervical spine conditions and his conversion disorder.

The record, as a result, remains inadequate to support a decision on the ultimate question of

disability. Moreover, it is unclear whether the underlying physical conditions which gave rise to

Plaintiff’s cervical-spine related symptoms were remedied by surgery and what role, if any, was

played by Plaintiff’s conversion disorder. The Court also has serious doubts as to whether

Plaintiff’s lumbar and thoracic spine impairments, standing alone or in combination with the other

impairments considered by the ALJ, meet the threshold for disability. Without medical source

opinions evaluating both the physical and psychological geneses of Plaintiff’s alleged symptoms,

as well as an assessment of Plaintiff’s symptom testimony which takes those opinions and the full

medical record into account, it is impossible to conclude that Plaintiff is, in fact, disabled.

       The Court therefore remands the case with the following instructions:

       1. The ALJ will obtain medical expert testimony based on Plaintiff’s complete

           medical records to determine the severity, nature, and limiting effects of Plaintiff’s

           cervical conditions and conversion disorder, both individually and in combination;

       2. The ALJ will allow Plaintiff to seek a supplemental opinion from Dr. Allcott and

           provide appropriate forms or instructions describing how to present that opinion;

       3. The ALJ will re-evaluate the medical and “other” source opinions of record;

       4. The ALJ will re-evaluate Plaintiff’s subjective symptom testimony and, as

           necessary, adjust Plaintiff’s maximum RFC; and

       5. The ALJ will re-evaluate steps four and five of the sequential evaluation process

           and, as necessary, obtain supplemental testimony from a vocational expert;




Page 13 – OPINION AND ORDER
                                     CONCLUSION

       For the foregoing reasons, the decision of the Commissioner is REVERSED and the case

REMANDED for further proceedings pursuant to sentence four of 42 U.S.C. § 405(g).

       IT IS SO ORDERED.

       DATED this 28th day of May, 2019.

                                           /s/ Michael J. McShane
                                           Michael J. McShane
                                           United States District Judge




Page 14 – OPINION AND ORDER
